Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/08 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the phrase “the steam cooking temperature, the steam cooking temperature range, the cooking time, and the at least one food-related cooking parameter are ranked according to a predefined ranking, the user selects by the manual user setting at least two of the steam cooking temperature, the steam cooking temperature range, the cooking time, and the at least one food-related cooking parameter of descending levels within the pre-defined ranking ”.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was 

Claims 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the phrase “the steam cooking temperature, the steam cooking temperature range, the cooking time, and the at least one food-related cooking parameter are ranked according to a predefined ranking, the user selects by the manual user setting at least two of the steam cooking temperature, the steam cooking temperature range, the cooking time, and the at least one food-related cooking parameter of descending levels within the pre-defined ranking ”.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   Though the specification teaches rankings specific to individual and combination of a first primary cooking parameter, the specification is silent to pre-defined rankings, the user selects from.  The specification is silent to user selected ranking.

Claims 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the phrase “the user selects by the manual user setting at least two of the steam cooking temperature, the steam cooking temperature range, the cooking time, and the at least one food-related cooking parameter” since the specification teaches the steam cooking temperature and steam cooking temperature ranges as alternatives, i.e. either/or.  The specification is silent to the user manual selecting both a steam cooking temperature and a steam cooking temperature range.  The specification is silent to the controller automatically setting “not selected primary cooking parameters”, i.e. specifically setting a temperature range from a user selected temperature in the event of “not selected”.  Thus the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 

Claims 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the phrase “identify, based on the received at least one primary cooking parameter, the at least one secondary cooking parameter, the at least one secondary cooking parameter being identified based on the received setting for the at least one primary cooking parameter and the at least one mapping defined in the electronic database” since claim 10 further requires “at least two” which includes cooking time.  Though the specification teaches the at least one secondary cooking parameter being identified based on the received setting for the at least one primary cooking parameter, the specification is silent to a teaching of by singularly setting a time, the at least one secondary cooking parameter being identified based on the received setting for the at least one primary cooking parameter with respect to the claimed “the user selects by the manual user setting at least two of the steam cooking temperature, the steam cooking temperature range, the cooking time, and the at least one food-related cooking parameter”.  Thus the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   


Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 10-14 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 10 is rejected due to the phrase “controller configured to receive a manual user setting for at least one primary cooking parameter” and “the user selects by the manual user setting at least two of the steam cooking temperature, the steam cooking temperature range, the cooking time, and the at least one food-related cooking parameter” since it is 
Claim 10 is rejected due to the phrase “the controller automatically sets not selected primary cooking parameters among the steam cooking temperature, the steam cooking temperature range, the cooking time, and the at least one food-related cooking parameter, and secondary cooking parameters based on the received manual user setting.”  Since it is unclear if the claimed secondary cooking parameter is defined by the group of those among the steam cooking temperature, the steam cooking temperature range, the cooking time, and the at least one food-related cooking parameter or with respect to different secondary cooking parameters altogether.  
Claim 10 is rejected since the claims contradicts itself since in a first instance the controller is configured to receive one, while further being configured to “at least two”.
Claim 10 is rejected due to the phrase “are ranked according to pre-defined ranking” since the claimed “mapping” is specific to “a primary cooking parameter” and “a secondary cooking parameter” and thus it is unclear if the “ranking” is specific to a combination of the steam cooking temperature, the steam cooking temperature range, the cooking time, and the at least one food-related cooking parameter or “ranking” with respect to each individually, i.e. “a primary cooking parameter” and “a secondary cooking parameter” or something different altogether. 
Claim 10 is rejected due to the phrase “controller configured to receive a manual user setting” and the phrase “the controller is further configured to” since it is unclear if the claimed “controller is further configured to” is with respect to a second distinct step from the first requiring input of a second a primary cooking parameter, if the phrase is with respect to a second option, in the event of a user selecting two primary cooking parameters, i.e. “setting at least two” or with respect to something different altogether.
Claim 10 is rejected to the phrase “secondary cooking parameters” at the last line since the phrase is in the plural, i.e. parameters.  Thus the phrase with respect to multiple secondary cooking parameters, i.e. the controller automatically sets “and secondary cooking parameters lacks antecedent basis. 
Claim 11 is rejected due to the phrase “and/or” since claim 10 requires “at least two of” where claim 11 includes “or”, i.e. singular and thus it is unclear if the controller is configured to set at least two per claim 10, “or” a singular manual setting.
Claim 13 is rejected due to the claimed “wherein each dataset includes a cooking temperature or cooking temperature range, and/or cooking time as the at least one or 
Claim 14 is rejected since the claim is limited to “at least one” where claim 10 requires “at least two” and claim 14 appears to contradict claim 10 from which it depends.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sager (20120294992).

An electronic database comprising a lookup table (par. 0026), implemented within and/or electronically accessible by the controller (par. 0026), wherein the electronic database includes a plurality of datasets (par. 0026; defined humidity), each dataset comprising at least one mapping between a primary cooking parameter (par. 0026 temperature set by user) and a secondary cooking parameter (par. 0026 defined humidity level).
Wherein the controller is further configured to access the electronic database in response to receiving the at least one primary cooking parameter setting by a user (par. 0028; memory, par. 0008-0009) and identify (par. 0026), based on the received at least one primary cooking parameter(s), the at least one secondary cooking parameter(s) (par. 0026), the at least one secondary cooking parameter(s) being identified based on the received setting for the at least one primary cooking parameter(s) and the at least one mapping as defined in the electronic database (par. 0026).
Wherein the steam cooking temperature (table 1), the steam cooking temperature range (table 1; relative cooking operation; par. 0039 defined by limited selectable temperatures), the cooking time (par. 0033), and the at least one food-related cooking parameter (table 1 cooking operation) are ranked according to a pre-defined ranking (table 1 ranking specific to temperature; par. 0026 function of selected temperature), the user selects by the manual user setting the steam cooking temperature (par. 0026) or the steam cooking temperature range (par. 0039), and the controller automatically sets not selected primary cooking parameters among the steam cooking temperature, the steam cooking temperature range, the cooking time (par. 0033), and the at least one food-related cooking parameter (table 1; cooking operation), and secondary cooking parameters (par. 0028 humidity level) based on the received manual user setting (par. 0026).
Sager teaches defining a secondary cooking parameter based on a user selected primary cooking parameter, i.e. temperature.  Though silent to manually setting further including the 
In addition, since Sager teaches applicants same claimed cooking time and food related cooking parameter, and since Sager teaches automatically setting the cooking time or food related cooking parameter in addition to teaching that the setting of time does not affect or control the heating or humidity function.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further provide for manual selection of time as taught by Sager as opposed to being automatically defined time or manual selection of time or cooking environment in addition to the desired temperature to achieve a same defined secondary cooking parameter since the second parameter of the claimed “at least two” “does not control or affect the heating or humidity function (par. 0035) to achieve the desired humidity defined by temperature.
Wherein the plurality of primary cooking parameters are ranked according to a pre-defined ranking (par. 0026; table 1; temperature defined ranking specific to level setting as opposed to non-selected), the user selects by the manual user setting two or more primary cooking parameters (par. 0036; temperature, duration) of descending levels within the ranking (par. 0026 default; par. 0038; multiple vs chosen), and the controller automatically sets other primary cooking parameters (par. 0043) and secondary cooking parameters (par. 0028) based on the received manual user setting (par. 0026).
Wherein the one or more than one secondary cooking parameter(s) comprises at least one steam cooking humidity level (par. 0026), and wherein the control unit is configured to set the at least one steam cooking humidity level based on a received manual setting of a steam cooking temperature (par. 0026), a steam cooking temperature range, and/or a cooking time (par. 0035, 0027), and based on a corresponding mapping as defined in from the electronic database (par. 0026).
Wherein the control unit is adapted and set up for activating a steam cooking process responsive to receiving as a manual setting by a user one or more than one of the primary cooking parameter(s) (par. 0026), wherein one or more than one of the secondary cooking parameter(s) is set by the control unit as a steam cooking humidity level (par. 0026) by accessing a database 
With respect to claim 14, the controller comprising a non-transitory memory (par. 0028; 0008, 0009 memory of controller) storing instructions which, when executed by the control unit, cause the cooking oven to execute a method comprising the steps of:
Receiving, at the cooking oven, the manual user setting for the one or more than one primary cooking parameter(s), the primary cooking parameter(s) being selected from among cooking temperature (par. 0026), cooking temperature range (par. 0026), cooking time (par. 0035), and one or more than one food-related cooking parameter(s) (table 1 cooking operation) and
upon receipt of the at least one primary cooking parameter(s) automatically and without further user input setting at least one secondary cooking parameter(s) different from the received one or more primary cooking parameter(s) (par. 0026; temperature vs humidity) said secondary cooking parameter(s) providing additional operational settings for performing the cooking process based on the received one primary cooking parameter(s) (par. 0026 humidity level),
accessing the electronic database, the electronic database including the mapping between the one or more than one primary cooking parameter(s), and the one or more than one secondary cooking parameter(s) (par. 0026) and
automatically and without user input selecting and setting the one secondary cooking parameter(s), based on the one received primary cooking parameter(s) and the mapped relationship provided by the electronic database (par. 0026; temperature dictates humidity).

Response to Arguments
	With respect to applicants urging directed to Sager being silent to the “the plurality of primary cooking parameters are ranked according to a pre-defined ranking.  Importantly Sager teaches the selected temperature defines the humidity.  Thus a selected temperature, which is variable, dictates humidity % which is variable.  Thus with respect to ranking Sager teaches the selected temperature ranked relative different temperatures.  More specifically and as illustrated by table 1 and taught at par. 0028 appropriate humidity level setting for different temperature settings.  Rank is defined by the specific temperature, which is “ranked” higher for the purpose of defining humidity from other temperatures.  The controller ranks the selectable temperature relative the unselected temperatures in order to define humidity, the controller identifies the “ideal temperature humidity profile” thus ranks relative the not ideal by defined temperature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/             Primary Examiner, Art Unit 1792